                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                        )
 NuStar Farms, LLC, Anthony Nunes, Jr., )                Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                )
                                        )
            Plaintiffs,                 )               Defendants’ Resisted Expedited
                                        )               Motion to Compel and Other Relief
 v.
                                        )               Regarding NuStar Employee
 Ryan Lizza and Hearst Magazine Media, )                Depositions
 Inc.,                                  )
                                        )
            Defendants.                 )
                                        )

       Defendants Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc. (“Hearst”)

(collectively “Defendants”), by and through the undersigned attorneys, file this Expedited Motion

to Compel and for Other Relief regarding NuStar Employee Depositions (the “Motion”).

       Defendants respectfully request that the Court enter an order pursuant to Fed. R. Civ. P. 30,

37, 45 and the Court’s inherent authority: (i) compelling the NuStar employee deponents to comply

with the subpoenas duces tecum; (ii) directing Plaintiffs’ counsel to refrain from improper

objections, witness coaching, interruptions, and disruptions during the employee depositions;




       The Motion should be granted for multiple reasons, which are described in detail in the

accompanying brief in support of this Motion, and are summarized below:

       First, NuStar’s employees—




                                    1
     Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 1 of 7
                                                                                                    to the

allegations Plaintiffs made to state a claim sufficient to survive Defendants’ motion to dismiss.

       Plaintiffs’ lawsuit is proceeding solely on the “claim that defendants defamed Plaintiffs by

falsely alleging that they knowingly employed undocumented workers.” ECF No. 50, at 42.

NuStar’s laborers are critical witnesses to this central issue. Depositions of six NuStar employees

were scheduled for last week, pursuant to duly noticed and properly served subpoenas. The

witnesses were to be represented by independent counsel made available to them by NuStar.

       Defendants were only able to complete part of the first deposition, before the depositions

were all adjourned sine die.

       Specifically,




       This startling event, together with the surrounding circumstances discussed in greater detail

in the accompanying brief




                                    2
     Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 2 of 7
       Mr. Biss appears to not appreciate the seriousness of this matter.




       Second, the first witness to be deposed did not comply with the subpoena duces tecum

seeking production at the deposition of current identification documents and any identification

documents presented to NuStar. In fact,




       Third, Plaintiffs’ counsel’s behavior at the first NuStar employee’s deposition violated the

Federal Rule of Civil Procedure 30, and was clearly intended to intimidate the witness and signal to

the witness how to answer questions. Plaintiffs’ conduct—



                                                     —prevented the deposition from going

forward.

       For the reasons above, as well as those included in Defendants’ brief in support of this

Motion (which is incorporated here by this reference pursuant to Local Rule 7(d)), Defendants




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 3 of 7
respectfully request that the Court grant this Motion. In further support of this Motion, Defendants

contemporaneously file the Declaration of Nathaniel S. Boyer and its exhibits, some of which are

submitted under seal pursuant to the protective order applicable to this action, and incorporate that

declaration and its exhibits here by this reference.

        Pursuant to Local Rule 7(k), Defendants have conferred with Plaintiffs regarding this

Motion. Plaintiffs resist the Motion.

        WHEREFORE, for the reasons stated above and in their contemporaneously filed supporting

brief, Defendants Ryan Lizza and Hearst Magazine Media, Inc. respectfully request that this Court

issue a discovery order:

        (i)       Compelling the NuStar employee deponents to comply with the subpoenas duces

                  tecum and produce the requested identification documents at their depositions;

        (ii)      Directing Plaintiffs’ counsel, including Mr. Biss and Mr. Feller, to comply with

                  the Federal Rules of Civil Procedure and Iowa Rules of Professional Conduct

                  with respect to depositions in this case. Specifically, Plaintiffs’ counsel should be

                  ordered to refrain from:

               a. Interrupting the witness, questioner, interpreter, counsel for the witness,

                  videographer, and court reporter;

               b. Making improper speaking or argumentative objections or narrative statements or

                  misstatements, particularly such statements that are intended to or may have the

                  effect of intimidating the witness or coaching the witness to testify a certain way;

                  and

               c. Otherwise interfering with the depositions or witnesses or interacting with their

                  counsel in a way to influence the employees’ testimony;




                                     4
      Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 4 of 7
       (iii)



       (iv)




       (v)     such other relief the Court deems just and proper.


[signature block on next page]




                                    5
     Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 5 of 7
  Dated: May 17, 2021             Ryan Lizza & Hearst Magazine Media, Inc.,
                                  Defendants

                                  /s/ Nathaniel S. Boyer
                                  Jonathan R. Donnellan, Lead Counsel*
                                    jdonnellan@hearst.com
                                  Ravi R. Sitwala*
                                    rsitwala@hearst.com
                                  Nathaniel S. Boyer*
                                    nathaniel.boyer@hearst.com
                                  Sarah S. Park*
                                    sarah.park@hearst.com
                                  Nina Shah*
                                    nina.shah@hearst.com
                                  THE HEARST CORPORATION
                                  Office of General Counsel
                                  300 West 57th Street
                                  New York, New York 10019
                                  Telephone: (212) 841-7000
                                  Facsimile: (212) 554-7000
                                  *Admitted Pro Hac Vice

                                  Michael A. Giudicessi
                                   michael.giudicessi@faegredrinker.com
                                  Nicholas A. Klinefeldt
                                   nick.klinefeldt@faegredrinker.com
                                  Susan P. Elgin
                                   susan.elgin@faegredrinker.com
                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  801 Grand Avenue, 33rd Floor
                                  Des Moines, Iowa 50309-8003
                                  Telephone: (515) 248-9000
                                  Facsimile: (515) 248-9010

                                  Attorneys for Defendants




                               6
Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 6 of 7
                                   Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Resisted Expedited Motion to
Compel and Other Relief Regarding NuStar Employee Depositions was served upon the
following parties through the court’s CM/ECF electronic filing system on May 17, 2021.

                                                  /s/ Nathaniel S. Boyer
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    7
     Case 5:20-cv-04003-CJW-MAR Document 106 Filed 05/18/21 Page 7 of 7
